Case 6:18-cv-00308-ADA Document 55-13 Filed 03/13/19 Page 1 of 2




    EXHIBIT 12
3/13/2019                 Case 6:18-cv-00308-ADA Document  55-13
                                                      Franchise SearchFiled
                                                                      Results03/13/19 Page 2 of 2

                                                                                              



                                                                         Franchise Tax Account Status
                                                                                   As of : 03/13/2019 12:59:34



                                                               This Page is Not Sufficient for Filings with the Secretary of State



                                              ROKU, INC.
            Texas Taxpayer Number 32052678417
                   Mailing Address 150 WINCHESTER CIR LOS GATOS, CA 95032-1812
      Right to Transact Business in ACTIVE
                              Texas
                 State of Formation DE
     Effective SOS Registration Date 05/01/2014
            Texas SOS File Number 0801982829
            Registered Agent Name CORPORATION SERVICE COMPANY DBA CSC - LAWYERS INCO
    Registered Office Street Address 211 E. 7TH STREET, SUITE 620 AUSTIN, TX 78701




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn#                                                                                      1/1
